On Rehearing.
BROWN, Justice.
We note the criticism that the opinion^ of the court ignored the amendments to the bill, which seeks declaratory relief. The opinion answered this criticism when it declared that the complainant had failed to sustain his claimed rights and was not entitled to any sort of relief.
The only interest the defendant had in the three lots owned by G. C. Dauphin in his lifetime, was the right of dower, — a derivative estate, which had not been judicially fixed in any part of the property, Edwards v. Bibb, 54 Ala. 475, 485; Code 1940, Tit. 34, §§ 40, 41 and 42, and exemptions in lieu of homestead under § 662, Title 7, Code of 1940, likewise not judicially determined, and possibly the right of quarantine. Code 1940, Tit. 34, § 50. As to these rights or interests, there was no common or interlocking title or interest between the widow of G. C. Dauphin and the heir at law of O. C. Dauphin, through whose estate his rights must pass, subject to administration and the payment of debts.
The principles stated and applied in the following cases are inapt. Rushton v. McLaughlin, 213 Ala. 380, 104 So. 824; Abney v. Abney, 182 Ala. 213, 62 So. 64; Sullivan v. Parker, 228 Ala. 397, 183 So. 858; Ward v. Chambless, 238 Ala. 165, 189 So. 890; Sumner v. Bingham, 210 Ala. 446, 98 So. 294.
The application for rehearing is, therefore, overruled.
LIVINGSTON, C. J., and LAWSON and SIMPSON, JJ., concur.